LETTS, GAVIN K., Associate Judge.
A petroleum storage and pipeline company was refused reimbursement for pollution clean-up available under Chapter 376, Florida Statutes (1987), because, according to the Department of Environmental Regulation (DER), the aviation fuel leakage came from an alleged transportation system rather than from a petroleum storage system. We reverse.
Chapter 376 provides funding, at state expense, to promote the clean-up of pollutants. This particular storage and pipeline company, located at Port Everglades, stores aviation fuel there in large tanks, and pipes the fuel, as needed, to other locations such as Miami International Airport.
As to the leakage in question, the DER decided it did not come from a storage system, but from a system existing “only to service the transportation function of a pipeline.” (Emphasis supplied.) We disagree.
The leakage actually emanated from two on site sump tanks which appear to fit the statutory language of “stationary tanks(s) ... together with on site integral piping or dispensing system ... used, or intended to be used, for the storage or supply of any petroleum product_” Section 376.-301(11), Florida Statutes (1987) (emphasis added). The record unequivocally establishes that the sump tanks are tanks not pipes. They are unquestionably stationary, they are used for storage, temporary though that storage may be, and they are used for the supply of a petroleum product. Admittedly, these on site sump tanks are associated with the main transportation pipeline, but then so are the main storage tanks themselves.
In short, and with apologies to Gertrude Stein, a tank is a tank is a tank, and it does not cease to be one just because it is connected to a transportation pipe. The legislative intent, expressed in section 376.-30(l)(b), Florida Statutes (1987) is to preserve surface and ground waters deeming them to be a matter of the highest urgency and priority because they provide the primary source for maintaining the inland water supply in a pristine and potable condition. That is precisely what is at stake here.
REVERSED and REMANDED.